--------------------------------------------------------------------------------




Exhibit 10.48


2005 STOCK APPRECIATION RIGHTS AGREEMENT




 Ralcorp Holdings, Inc. (the “Company”), effective September 29, 2005, grants to
[ ] (“SAR Holder”) this Stock Appreciation Right (the “SAR”) relating to [ ]
shares of its $.01 par value Common Stock (the “Common Stock”) at a price of
$42.00 (“Exercise Price”) per share pursuant to the Ralcorp Holdings, Inc. 2002
Incentive Stock Plan (the “Plan”).


 NOW THEREFORE, the Company and SAR Holder agree, for and in consideration of
the terms hereof, as follows:


1.
Exercise- Subject to the provisions of the Plan and the following terms, SAR
Holder may exercise the SAR from time to time by tendering to the Company (or
its designated agent), irrevocable written notice of exercise, which will state
the number of shares under the SAR to be exercised. Upon the exercise of the SAR
with respect to a share of Common Stock, the SAR Holder shall receive an amount
from the Company which is equal to the excess of the fair market value on the
date of exercise of a share of Common Stock over the Exercise Price of one share
of Common Stock. Such amount to be paid to the SAR Holder will be in shares of
Common Stock of the Company based on the fair market value of such shares on the
date of exercise. All determinations of fair market value shall be made by the
Corporate Governance and Compensation Committee of the Company’s Board of
Directors in accordance with the Plan. In lieu of fractional shares, the amount
to be paid upon exercise shall be rounded up to the nearest whole number of
shares.
   
2.
When Exercisable - This SAR becomes exercisable at the rate of 33 1/3% of the
total shares on each of September 29, 2008, 2009 and 2010. This SAR remains
exercisable through September 28, 2015, unless SAR Holder is no longer employed
by the Company, in which case the SAR is exercisable only if permitted by, and
in accordance with, the provisions of paragraph 3 below.
   
3.
Accelerated Exercise - Notwithstanding the above, this SAR shall become
exercisable before the normal exercise dates set forth in paragraph 2 above upon
the occurrence of any of the events set forth below while SAR Holder is employed
by the Company (hereinafter referred to as an “Accelerating Event”). This SAR
shall become exercisable in full on the date of such Accelerating Event (except
in the case of “a.” below), as set forth below, and shall remain exercisable for
the periods also set forth below or until September 28, 2015, whichever occurs
first. Thereafter, the unexercised portion of this SAR is forfeited and may not
be exercised. An Accelerating Event may be any of the following:

 
a.
Death of SAR Holder; exercisable for three years.

 
 

--------------------------------------------------------------------------------


 
- 2 -
 

 
b.
Declaration of SAR Holder’s total and permanent disability; exercisable for
three years.
 
c.
Voluntary termination of SAR Holder’s employment at or after attainment of age
62; exercisable for three years.
 
d.
Involuntary termination of employment of SAR Holder, other than a Termination
for Cause; exercisable for six months.
  e.
Occurrence of a Change in Control; exercisable for six months after the SAR
Holder’s voluntary or involuntary termination of employment following the Change
in Control.

 
4.
Forfeiture - This paragraph sets forth the circumstances under which this SAR
will be forfeited. All shares not exercisable shall be forfeited upon the
occurrence of any of the following events (any of which is referred to as a
“Forfeiture Event”):

 

 
a.
SAR Holder is Terminated for Cause;
 
b.
SAR Holder voluntarily terminates prior to age 62;
 
c.
SAR Holder engages in competition with the Company; or
 
d.
SAR Holder engages in any of the following actions:




 
(i)
intentional misconduct in the performance of SAR Holder’s job with the Company
or any subsidiary;
 
(ii)
being openly critical in the media of the Company or any subsidiary or its
directors, officers, or employees or those of any subsidiary;
 
(iii)
pleading guilty or nolo contendere to any felony or any charge involving moral
turpitude;
 
(iv)
misappropriating or destroying Company or subsidiary property including, but not
limited to, trade secrets or other proprietary property;
 
(v)
improperly disclosing material nonpublic information regarding the Company or
any subsidiary;
 
(vi)
after ceasing employment with the Company, inducing or attempting to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
any subsidiary;
 
(vii)
after ceasing employment with the Company, hiring any person who was a manager
level employee of the Company or any subsidiary; or
 
(viii)
inducing or attempting to induce any customer, supplier, lender, or other
business relation of the Company or any subsidiary to cease doing business with
the Company or any subsidiary.




 
Upon the occurrence of a Forfeiture Event, those portions of this SAR not
exercisable at the time of a Forfeiture Event will be forfeited and may not be
exercised. Notwithstanding any other provision of this SAR, any portion of this
SAR exercisable (either in accordance with the normal exercise dates set forth
in paragraph 2 or pursuant to an acceleration of exercisability under paragraph
3) at the occurrence of a Forfeiture

 

--------------------------------------------------------------------------------


 
- 3 -
 

 
 Event shall remain exercisable for seven days following the occurrence of a
Forfeiture Event. Therefore, any exercisable portion of this SAR that is not
exercised within such seven-day period will be forfeited and may not be
exercised. The Committee or entire Board of Directors may waive any condition of
forfeiture described in this paragraph.
   
5.
Change in Control - In the case of a Change in Control (other than a transaction
in which the Company is the continuing or surviving corporation and which does
not result in the outstanding shares of Common Stock being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), SAR Holder shall have the right (subject to the provisions of the Plan
and any limitation applicable to the SAR contained herein) thereafter and during
the term of the SAR, to receive upon exercise thereof the Acquisition
Consideration (as defined below) receivable upon the Change in Control by a
holder of the number of shares of Common Stock which would have been obtained
upon exercise of the SAR or portion thereof, as the case may be, immediately
prior to the Change in Control.
   
6.
Definitions - For purposes of this Agreement, the following terms have the
meanings as set forth below:




 
a.
“Acquisition Consideration” - Shall mean the kind and amount of shares of the
surviving or new corporation, cash, securities, evidence of indebtedness, other
property or any combination thereof receivable in respect of one share of the
Common Stock upon consummation of a Change in Control. In the case of a Change
in Control resulting from the event set forth in paragraph 6(b)(i), the value of
the Acquisition Consideration shall be equal to the highest price paid by such
person for a share of the Company’s Common Stock during the two-year period
preceding the date on which such person became the beneficial owner of more than
50% of the Company’s Common Stock. If such price is paid in the form of non-cash
consideration, the value of the Acquisition Consideration shall be equal to the
fair market value of such consideration at the time of the purchase of such
share.
       
b.
“Change in Control” - Shall mean when (i) a person, as defined under the
securities laws of the United States, acquires all or substantially all of the
assets of the Company or acquires beneficial ownership of more than 50% of the
outstanding voting securities of the Company; or (ii) the directors of the
Company, immediately before a business combination between the Company and
another entity, or a proxy contest for the election of directors, shall as a
result of such business combination or proxy contest, cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.
       
c.
“Termination for Cause” - Shall mean the SAR Holder’s termination of employment
with the Company because of the willful engaging by the SAR Holder in gross
misconduct; provided, however, that a termination for cause shall not include
termination attributable to: (i) poor work performance, bad judgment or
negligence on the part of the SAR Holder; (ii) an act or omission believed by
the SAR Holder in good faith to have been in or not opposed to the best
interests of the Company and

 
 

--------------------------------------------------------------------------------


 
- 4 -
 

   
reasonably believed by the SAR Holder to be lawful; or (iii) the good faith
conduct of the SAR Holder in connection with a Change in Control (including
opposition to or support of such Change in Control).
       
7.
This Agreement shall be governed by the laws of the State of Missouri without
reference to the conflict of laws provisions thereof.
       
8.
No amendment or modification of this SAR shall be valid unless the same shall be
in writing and signed by the Company and SAR Holder. The foregoing, however,
shall not prevent the Company from amending or modifying the Plan except that no
such amendment or modification shall adversely affect the SAR Holder’s rights
under this SAR Agreement.





ACKNOWLEDGED
RALCORP HOLDINGS, INC.
AND ACCEPTED:
         
____________________________
BY:________________________
SAR Holder
C. G. Huber, Jr.
 
Secretary
____________________________
 
Date
     
____________________________
 
Location
     
____________________________
 
S.S.#
 